Exhibit 10.102

NOTE PURCHASE AGREEMENT

This Note Purchase Agreement (this “Agreement”) is made and entered into as of
November     , 2010, by and between                             . (the
“Holder”), and Headwaters Incorporated, a Delaware corporation (the “Company”).

RECITALS

WHEREAS, the Holder currently holds that principal amount of the 16% Convertible
Senior Subordinated Notes due 2016 of the Company set forth on Schedule A (the
“Notes”);

WHEREAS, the Holder desires to sell the Notes to the Company on the terms and
conditions set forth in this Agreement (the “Sale”);

WHEREAS, the Company desires to purchase the Notes from the Holder on the terms
and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1

Sale of the Notes

Section 1.1 Sale of the Notes. Upon the terms and subject to the conditions of
this Agreement, at the Closing (as defined herein), the Holder shall sell to the
Company and the Company shall purchase from the Holder that aggregate principal
amount of Notes set forth in Schedule A in exchange for an aggregate purchase
price of $[        ] (the “Purchase Price”).

Section 1.2 Cancellation of Notes. Each of the Holder and Company hereby agrees
that the Notes shall be cancelled in connection with the Sale. The Purchase
Price shall be paid by the Company to the Holder in cash by wire transfer of
immediately available U.S. funds on the Closing Date (as defined below). Each of
the Holder and the Company acknowledges that the cancellation of the Notes shall
have the effects specified in the Indenture governing the Notes.

Section 1.3 Closing Mechanics. The closing (the “Closing”) of the transactions
contemplated by this Agreement shall occur at the offices of Pillsbury Winthrop
Shaw Pittman LLP, 50 Fremont Street, San Francisco, California 94105, or such
other location as may be mutually acceptable in each case at 9:00 a.m., San
Francisco time, on third business day after the date of this Agreement or at
such other time on the same date or such other date as the parties may agree in
writing (such time and date, the “Closing Date”).

Section 1.4 Conditions to Closing.

(a) The obligation of the Holder hereunder to consummate the transactions
contemplated hereby at the Closing is subject to the satisfaction, at or before
the Closing Date, of the following condition, provided that the condition is for
the Holder’s sole benefit and may be waived by the Holder at any time in its
sole discretion by providing the Company with prior written notice thereof: The
representations and warranties of the Company in this Agreement shall be true
and correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date and the Company has complied in all
material respects with all the agreements and satisfied all the conditions on
its part to be performed or satisfied at or prior to the Closing Date.



--------------------------------------------------------------------------------

(b) The obligation of the Company hereunder to consummate the transactions
contemplated hereby at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Holder with prior written
notice thereof:

(i) The Holder shall have delivered, or caused to be delivered, to the Company
(i) the Notes being sold pursuant to this Agreement in accordance with a
properly completed and executed Letter of Transmittal in the form provided to
the Holder (the “Letter of Transmittal”) and (ii) all other documentation
reasonably requested by the Company relating to the right, title and interest in
and to all of the Notes, and whatever documents of conveyance or transfer that
may reasonably be necessary or desirable to transfer to and confirm in the
Company all right, title and interest in and to (free and clear of any mortgage,
lien, pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto) the Notes; and

(ii) The representations and warranties of the Holder in this Agreement shall be
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date and that the Holder shall have
complied in all material respects with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.

ARTICLE 2

Representations and Warranties of the Holder

The Holder hereby makes the following representations and warranties, each of
which is true and correct on the date hereof and the Closing Date and shall
survive the Closing Date and the transactions contemplated hereby to the extent
set forth herein.

Section 2.1 Existence and Power.

(a) The Holder is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has the power, authority
and capacity to execute and deliver this Agreement and the Letter of
Transmittal, to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby.

(b) The execution of this Agreement by the Holder and the consummation by the
Holder of the transactions contemplated hereby do not and will not constitute or
result in a breach, violation, conflict or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license to which the Holder is a party, whether written or oral, express or
implied, or any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority, arbitrator, mediator or similar body on the part
of the Holder or on the part of any other party thereto or cause the
acceleration or termination of any obligation or right of the Holder, except for
such breaches, conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Holder to perform its obligations
hereunder.

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Holder and constitutes a legal, valid
and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.

Section 2.3 Title to Notes. The Holder has good and valid title to the Notes in
the aggregate principal amount set forth on Schedule A, free and clear of any
mortgage, lien, pledge, charge, security interest, encumbrance, title retention
agreement, option, equity or other adverse claim thereto. The Holder has not, in
whole or in part, (i) assigned, transferred, hypothecated, pledged or otherwise
disposed of the Notes or its rights in such Notes, or (ii) given any person or
entity (“Person”) any transfer order, power of attorney or other authority of
any nature whatsoever with respect to such Notes which upon the Closing Date
would limit the Holder’s power to transfer the Notes hereunder.

 

2



--------------------------------------------------------------------------------

Section 2.4 Investment Decision. The Holder initially contacted the Company
regarding the potential sale of the Notes. The Holder (or its authorized
representative) has had the opportunity to review the Company’s filings with the
Securities and Exchange Commission (the “Commission”), including, without
limitation, the Company’s Annual Reports on Form 10-K for the year ended
September 30, 2009 and for the year ended September 30, 2010, the Company’s
Quarterly Reports on Form 10-Q for the quarters ended December 31,
2009, March 31, 2010 and June 30, 2010, the Company’s Proxy Statement filed
January 11, 2010, and the Company’s Current Reports on Form 8-K filed on
February 3, 2010, February 18, 2010, March 1, 2010, May 4, 2010, May 21,
2010, August 12, 2010, November 2, 2010 and November 12, 2010. The Holder has
had such opportunity to ask questions of the Company and its representatives and
to obtain from representatives of the Company such information as is necessary
to permit it to evaluate the merits and risks of selling the Notes and has
independently, without reliance upon any representatives of the Company and
based on such information as the Holder deemed appropriate, made its own
analysis and decision to enter into this Agreement.

Section 2.5 Professional Advice. The Holder is knowledgeable, sophisticated and
experienced in business and financial matters and has had the opportunity to
consult with its accounting, tax, financial and legal advisors to be able to
evaluate the risks involved in the Sale and to make an informed investment
decision with respect to the Sale. With respect to the tax, accounting and other
economic considerations involved in the Sale, the Holder is not relying on the
Company or any of its affiliates, and the Holder has carefully considered and
has, to the extent the Holder believes such discussion is necessary, discussed
with the Holder’s professional legal, tax, accounting and financial advisors the
implications of the Sale for the Holder’s particular tax, accounting and
financial situation.

Section 2.6 Letter of Transmittal. The information provided by the Holder in the
Letter of Transmittal in the form provided to the Holder is true and accurate as
of the date hereof and the Holder shall advise the Company promptly of any
changes therein on or prior to the Closing.

ARTICLE 3

Representations, Warranties and Covenants of the Company

The Company hereby makes the following representations, warranties, and
covenants each of which is true and correct on the date hereof and the Closing
Date and shall survive the date of the Closing and the transactions contemplated
hereby to the extent set forth herein.

Section 3.1 Existence and Power.

(a) The Company is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company has the requisite power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and
consummate the transactions contemplated hereby.

(b) The execution of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby do not and will not constitute
or result in a breach, violation, conflict or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license to which the Company is a party, whether written or oral, express or
implied, or any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority, arbitrator, mediator or similar body on the part
of the Company or on the part of any other party thereto or cause the
acceleration or termination of any obligation or right of the Company, except
for such breaches, conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company. As used in this Agreement, the term “Material
Adverse Effect” shall mean a material adverse effect on the business,
operations, condition (financial or otherwise), properties or results of
operations of the Company, or an event, change or occurrence that would
materially adversely affect the ability of the Company to perform its
obligations under this Agreement.

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.

 

3



--------------------------------------------------------------------------------

Section 3.3 Professional Advice. The Company is knowledgeable, sophisticated and
experienced in business and financial matters and has had the opportunity to
consult with its accounting, tax, financial and legal advisors to be able to
evaluate the risks involved in the Sale and to make an informed investment
decision with respect to the Sale. With respect to the tax, accounting and other
economic considerations involved in the Sale, the Company is not relying on the
Holder or any of its affiliates, and the Company has carefully considered and
has, to the extent the Holder believes such discussion is necessary, discussed
with the Company’s professional legal, tax, accounting and financial advisors
the implications of the Sale for the Company’s particular tax, accounting and
financial situation.

Section 3.4 No Event of Default. The Company represents and warrants to the
Holder that after giving effect to the terms of this Agreement and any other
similar agreement with other holders of 16% Convertible Senior Subordinated
Notes due 2016 of the Company, no default or event of default shall have
occurred and be continuing as of the date hereof with respect to the Notes or
any other indebtedness of the Company.

Section 3.5 Consents. Neither the Company nor any of its subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by this Agreement, in
each case in accordance with the terms hereof or thereof.

Section 3.6 Insolvency. Neither the Company nor any of its subsidiaries has
taken any steps to seek protection pursuant to any bankruptcy law nor does the
Company have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. The Company and its
subsidiaries, individually and on a consolidated basis, are not as of the date
hereof, and after giving effect to the transactions contemplated hereby to occur
at the Closing, will not be Insolvent (as defined below). For purposes of this
Section 3.6, “Insolvent” means, with respect to any Person (i) the present fair
saleable value of such Person’s assets is less than the amount required to pay
such Person’s total indebtedness, (ii) such Person is unable to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) such Person has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

ARTICLE 4

Miscellaneous Provisions

Section 4.1 Survival of Representations and Warranties. The agreements of the
Company, as set forth herein, and the respective representations and warranties
of Holder and the Company as set forth herein in Sections 2 and 3, respectively,
shall survive the Closing Date.

Section 4.2 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid):

 

  (a) if to the Holder, at the most current address given by such Holder to the
Company; and

 

  (b) if to the Company, at its address, as follows:

Headwaters Incorporated

10654 South River Front Parkway

South Jordan, UT 80495

Attention: General Counsel

 

4



--------------------------------------------------------------------------------

with a copy to:

Pillsbury Winthrop Shaw Pittman LLP

50 Fremont Street

San Francisco, CA 94105

Attention: Linda C. Williams, Esq.

The Company by notice to the Sale may designate additional or different
addresses for subsequent notices or communications. Notices will be deemed to
have been given hereunder when delivered personally, three business days after
deposit in the U.S. mail postage prepaid with return receipt requested and two
business days after deposit postage prepaid with a reputable overnight courier
service for delivery on the next business day.

Section 4.3 Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Sale embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.4 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties hereto and their successors and assigns.

Section 4.5 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.

Section 4.6 Remedies Cumulative. Except as otherwise provided herein, all rights
and remedies of the parties under this Agreement are cumulative and without
prejudice to any other rights or remedies available at law.

Section 4.7 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its conflicts of law rules.

Section 4.8 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

Section 4.9 Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any noncompliance or
breach be deemed to be a waiver of a party’s rights and remedies with respect to
such noncompliance or breach.

Section 4.10 Word Meanings. The words such as “herein”, “hereinafter”, “hereof”,
and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.

Section 4.11 No Broker. Neither party has engaged any third party as broker or
finder or incurred or become obligated to pay any broker’s commission or
finder’s fee in connection with the transactions contemplated by this Agreement
other than such fees and expenses for which it shall be solely responsible.

 

5



--------------------------------------------------------------------------------

Section 4.12 Further Assurances. The Holder and the Company each hereby agree to
execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.

Section 4.13 Costs and Expenses. The Holder and the Company shall each pay their
own respective costs and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, including, but not
limited to, attorneys’ fees.

Section 4.14 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 4.15 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

HOLDER: [                    ] By: [                    ] By:  

 

Name:  

 

Title:  

 

Signature Page to Note Purchase Agreement

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

HEADWATERS INCORPORATED By:  

 

Name:  

 

Title:  

 

Signature Page to Note Purchase Agreement

 

8



--------------------------------------------------------------------------------

Schedule A

HOLDER NAME: [                    ]

 

 

Aggregate Principal Amount of Notes

 

 

$[        ] 16% Convertible Senior Subordinated Notes due 2016 of Headwaters
Incorporated

 

                               